Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 27 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  My dear general
                                          
                     Light Camp October 27th 1780
                  
                  I am sorry to hear from Major Gibs that My letter of last Night
                     did not Reach you Before your departure from head quarters—it had been written
                     at one o’clock, as soon as I took my position for the Night, and intrusted to
                     Clel Ogden who promis’d to send it By an officer acquainted with the Roads.
                  depending upon your Communication of the sad intelligence to Cher
                     de la luzerne, I did not send to Morristown where he was to wait for the News
                     of the Succes.
                  Among the Many Blunders which have been Committed in the quarter
                     Master’s department, I shall extract from that Compleat Assortement some
                     instances which (not for this glorious occasion that is forever lost) But on
                     any future one will show you how far you May depend upon their Abilities You
                     May Remember that after a long time Mr Pickering assur’d to you that the Boats
                     were in Compleat Readiness, whilst they had No oars—he Afterwards positively
                     told that he had only three Boats with him at Camp, when two hours before I had
                     seen five of them with My own eyes—the sending of those five Boats two hours
                     after that which you had appointed you have been early appriz’d of—But you
                     don’t perhaps know that instead of Being at dod’s the Night Before last the
                     Boats from suffrans arriv’d there last evening about sunset—to this Report the
                     Man who Receiv’d them eight Miles this side of Sufferans Adds, that they wanted
                     their double trees, and spread chains, so thus he was oblig’d to look two hours
                     in taking those things from Continental waggons and the inhabitants—When our
                     affairs will be thus Manag’d your Best projects Cannot fail of Being defeated.
                  Had Mr pickering follow’d the example of gnl Knox, every thing
                     would have been here in proper time and proper order as was the Artillery from
                     the park—I Confess, my dear General, thus I Cannot Reconcile My feelings to the
                     idea that By this Neglect I have lost a Most happy opportunity Bless’d with all
                     the little Circumstances which May insure success—our expedition has taken the
                     most foolish turn in the eyes of any one who is unacquainted with this
                     Circumstance of the Boats.
                  When I was in hopes of seeing in time at least five of them, I
                     gave up the watering place, to think only of Richmont—But when I saw that we
                     should not be there Before the Break of the day, I did not hezitate to
                     Relinquish an expedition which on that footing would have occasion’d a great
                     profusion of Blood for little or no purpose—But you will easely guess what I
                     have felt on the occasion—I never have been so deeply wounded By Any
                     disappointment.
                  By Mercereau and Clel ogden I hear that The Ennemy are Collecting
                     Boats and intend a forrage into the jersays—I would be very happy to know if
                     you have got the like intelligence—Suppose they were to Come out in force and
                     at a distance from us, would not this be an opportunity for to execute your
                     grand plan?
                  I Beg you will let me know this evening if I am to march to
                     morrow to our old ground at Totawa—if the Ennemy were likely to Come out, or if
                     you thought of A Certain plan, I would advise to keep Major Lee for some days as in Both Cases he will be a
                     Capital man—he is a most charming officer. Arnold has issued a second proclamation wherein he invites the
                     officers and soldiers of our Army to join him, promising them equal Ranks to
                     those they hold in the American Service.
                  I am told expresses were sent to me to acquaint me of the delay
                     of the Boats—But excepting doctor hagen I have not seen one of them—The Boats
                     have been sent to the Two Bridges By Major Gibs, I had Brought them up with me,
                     and in passing By them Both Conductors and Waggoners have Receiv’d the Curses
                     of Every officer and Soldier in the division—the men march’d last night very
                     fast with such silence, good order, and desire of fighting as would have highly
                     pleas’d you—the Activity and Ressources of Major Lee
                     have been on that occasion display’d in such a way as entitles him to my
                     eternal esteem and gratitude—I felt not only for me But for all the officers
                     and men who had promis’d themselves so much glory on the occasion. With the
                     Most tender affection and high Respect I have the honor to be my dear General
                     Yours
                  
                     Lafayette
                  
                  
                     Clel ogden has Remain’d Behind to get intelligence—so that
                        Being uncertain if my first letter has Reach’d you I would be happy to know
                        in the Course of the Night if I am to march to morrw morning to the Old
                        ground.
                  
                  
               